DETAILED ACTION
This action is in response to applicant’s amendment filed on 12 January 2022.  Claims 1, 4-5, 8, and 10-11 are now pending in the present application and claims 2-3, 6-7, 9 and 12 are canceled.  This office action is made Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.












Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 10-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lejnell et al. (hereinafter Lejnell) (WO 2014/124753 A1).
Regarding claims 1, 5, and 10-11, Lejnell discloses a method of operating a first non-terrestrial network part supporting a plurality of spot beams providing corresponding 
communicating with a communications device in a first coverage area associated with a first spot beam of the first non-terrestrial network part { (see pg. 4, [0017]; pg. 3, [0013]; pg. 6, [0031]; Fig. 1) };
identifying a new coverage area for the communications device, the new coverage area corresponding to a coverage area of a second spot beam different from the first spot beam { (see pg. 4, [0017-20]; pg. 5, [0023-0024]; pp. 7-8, [0041-0044]; Fig. 1) }; and
implementing a mobility procedure for the communications device;
wherein, in response to the second spot beam being supported by the first non-terrestrial network part, the mobility procedure is a first mobility procedure, and in response to the second spot beam being supported by a second non-terrestrial network part different from the first non-terrestrial network part the mobility procedure is a second mobility procedure different from the first mobility procedure { (see pg. 4, [0017]; pg. 3, [0013]; pg. 6, [0031]; Fig. 1) },
wherein the first mobility procedure is a beam level mobility procedure managed at protocol layers lower than an RRC layer and the second mobility procedure is a handover procedure based on an RRC connection between the communications device and the second non-terrestrial network part { (see pg. 4, [0016-0017]; pg. 3, [0013]; Fig. 1), where the system provides a command to switch between beams (e.g., 1st & 2nd ) of the same satellite (see pg. 4, [0016]; pg. 8, [0043]; pp. 13-14, [0063]; pg. 16, [0072]; claims 5 &19) and the system provides switching command to handover from a first beam of a first satellite to a 
Regarding claims 4 and 8, Lejnell discloses the method according to claim 1, the method comprising: determining a location of the communications device, determining the coverage area of the first spot beam, and determining a relative motion, relative to the communications device, of the coverage area of the first spot beam, wherein the determining the new coverage area of the communications device is based on the location and the relative motion { (see pg. 4, [0016-0017]; pg. 3, [0013]; Fig. 1) }.






Response to Arguments
 	Applicant's arguments filed 12 January 2022 have been fully considered but they are not persuasive.
The Examiner respectfully disagrees with applicant’s arguments as the applied reference(s) provide more than adequate support and to further clarify (see the above claims for relevant citations and comments in this section).

Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE J DANIEL JR whose telephone number is (571)272-7907.  The examiner can normally be reached on 9 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 
/WILLIE J DANIEL JR/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
WJD,Jr
15 February 2022